PER CURIAM.
The same factual situation which is involved in the case sub judice has been repeatedly considered by this court. See Roberts v. Wainwright, Fla.App. 1st 1971, 251 So.2d 157; Roberts v. State, Fla.App. 1st 1972, 265 So.2d 431; Roberts v. State, Fla.App. 1st 1972, 266 So.2d 421; and Roberts v. State, Fla.App. 1st 1973, 281 So.2d 219.
We have carefully examined the record on appeal and the briefs submitted by both the appellant and the appellee and find that the appellant has failed to demonstrate reversible error.
Therefore, the order appealed from be and it is hereby affirmed.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.